Citation Nr: 0319381	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  96-37 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for keloid scars of the chest and right thigh.

2.  Entitlement to an initial rating in excess of 10 percent 
for left shoulder bursitis.

3.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from July 1977 to 
February 1981 and from December 1981 to September 1989.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C.

In January 1999, a hearing was held before a Veterans Law 
Judge, who has since retired.  In March 1999, the Board 
remanded the issues currently on appeal for additional 
development.  In March 2003, as per the veteran's request, an 
additional hearing was held before the Board.  

In a statement dated in May 2002, the veteran raised the 
issue of entitlement to annual clothing allowance.  This 
matter has not been addressed by the RO and is referred to 
the RO for appropriate action.  


REMAND

The veteran testified before the Board in March 2003, that he 
was last seen at the VA for his skin disorder in the summer 
of 2002.  The most recent VA medical records in the claims 
file are dated in March 2002.  Thus, it is necessary that VA 
medical records dated from March 2002 to the present be 
obtained and associated with the claims file.  

In addition, the rating criteria for skin disorders have 
changed during the pendency of this appeal.  Thus, a VA 
examination must be conducted in order to allow VA to 
adjudicate the claim under both the old and the new rating 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  


With regard to the left knee and the left elbow, the record 
indicates that the last VA compensation and pension 
examination was conducted in 1999.  The veteran has testified 
that he has undergone VA examinations subsequent to that 
time.  However, the record does not include VA examinations 
subsequent to 1999 pertaining to the left knee or elbow.  If 
any subsequent examinations of the left elbow or left knee 
have been conducted, reports of such examinations must be 
obtained and associated with the claims file.  In addition, 
the veteran has indicated that he has received private 
treatment for the left shoulder and the left knee, either in 
late 2002 or early 2003.  The latest private medical evidence 
of record is dated in February 2002.  Any subsequent private 
treatment records should be obtained and associated with the 
claims file.  

In addition, the veteran testified that he applied for VA 
vocational rehabilitation, but was unable to complete a 
program due to personal matters.  The VA vocational 
rehabilitation folder should also be obtained and associated 
with the claims file.

Further, since the record indicates that the veteran has not 
been examined for his left elbow and knee disorders since 
1999, he should be reexamined to determine the current 
severity of his disorders.  

Accordingly, this case is REMANDED for the following 
development:  

1.  The claims file should be reviewed 
file to ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  In particular, the 
new notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) must be fully complied with and 
satisfied, to include full compliance 
with Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

2.  The RO should obtain the veteran's VA 
vocational rehabilitation folder and 
associate it with the claims file.  


3.  The RO should take the appropriate 
steps to obtain the veteran's treatment 
records from the VA Medical Center in 
Washington, D.C., from March 2002 to the 
present.  The RO should also ask the 
veteran whether he has received treatment 
at any other VA medical facility.  If so, 
all such records should be obtained and 
associated with the claims file.  

4.  The RO should take the necessary 
steps to obtain any pertinent private 
treatment records not already associated 
with the claims file, to include any 
outstanding treatment records from J. R. 
Lilly, M.D.  The RO must contact the 
veteran and request that he provide the 
names and addresses of all private 
medical providers, the dates of 
treatment, and authorization to release 
medical records.  The RO should then 
obtain any outstanding records.  The 
veteran should also be advised that he 
may submit such records himself, if he so 
desires.  

5.  The RO should contact the veteran and 
request that he provide any document in 
support of his contention that he has 
lost days from work as a result of his 
service-connected disorders.  If he 
requests that VA obtain such records, the 
RO should take the appropriate steps to 
obtain the records.  

6.  Thereafter, the veteran should be 
scheduled for a dermatology examination 
to determine the nature and severity of 
the scars of the chest and thigh.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should indicate the 
degree of burns which were incurred 
(e.g., first, second, or third degree), 
which resulted in the service-connected 
scars, and state the size of the scars in 
square inches.  Further, the examiner 
should report whether there is any 
functional limitation as a result of the 
scars, and if so, the exact nature of 
such functional limitation.  Moreover, 
the examiner is asked to indicate whether 
the scars result in any (and which) of 
the following: 
I) exudation or constant itching; II) 
extensive lesion; III) marked 
disfigurement; IV) ulceration or 
extensive exfoliation or crusting, with 
systemic or nervous manifestations; or V) 
whether they are exceptionally repugnant.    

7.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the severity of his left elbow and left 
knee disorders.  The claims file should 
be made available to the examiner for 
review.  In addressing the severity of 
the left elbow and left knee disorders, 
the examiner must set forth all 
complaints and pertinent clinical 
findings, to include range of motion 
testing in degrees.  The examiner should 
provide the normal range of motion for 
the left elbow and left knee.  The 
examiner must comment on any functional 
loss due to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and state whether any pain claimed 
by the veteran is supported by adequate 
pathology, and is evidenced by his 
visible behavior, e.g., facial expression 
or wincing, on pressure or manipulation.  
It is important for the examiner's report 
to include a description of the above 
factors that pertain to functional loss 
that develop on use.  In addition, the 
examiner must opine whether pain or other 
manifestations occurring during flare-ups 
or with repeated use could significantly 
limit functional ability.  If possible, 
the examiner should portray the degree of 
any additional range of motion loss or 
other functional loss due to pain on use 
or during flare-ups.  The examiner's 
finding with reference to the above 
should be set forth separately for the 
left elbow and for the left knee.  

8.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2002).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

9.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

10.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, which should include the 
provisions of the VCAA, and then given 
the opportunity to respond thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	JOY A. MCDONALD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

